NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 17a0195n.06

                                       Case No. 16-3426

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

                                                                               FILED
                                                                         Mar 30, 2017
ABDOU KARIM THIOUNE,                              )
                                                                     DEBORAH S. HUNT, Clerk
                                                  )
       Petitioner,                                )
                                                  )       ON PETITION FOR REVIEW
v.                                                )       FROM THE UNITED STATES
                                                  )       BOARD   OF  IMMIGRATION
JEFF B. SESSIONS, Attorney General,               )       APPEALS
                                                  )
       Respondent.                                )
                                                  )
                                                  )


BEFORE: MERRITT, CLAY, and DONALD, Circuit Judges

       BERNICE BOUIE DONALD, Circuit Judge. Abdou Karim Thioune petitions this

Court to reverse the decision of the Board of Immigration Appeals and the immigration judge

denying his application for asylum, withholding of removal, and protection under the Convention

Against Torture. The immigration judge determined that Thioune did not produce credible

testimony, based in large part on inconsistencies in his statements. After reviewing the record,

the Board of Immigration Appeals agreed with the immigration judge’s analysis and conclusion.

Thioune filed a timely appeal of this decision. For the following reasons, we now AFFIRM the

decision of the Board of Immigration Appeals.
Case No. 16-3426, Thioune v. Sessions


                                                I.

                                                A.

     Abdou Thioune, a native citizen of Mauritania, was born in Rosso, Mauritania, a city on the

country’s southwest border with Senegal. Thioune and his family are of Afro-Mauritanian

descent. Thioune described his father as a businessman who was also an active member of the

African Liberation Forces of Mauritania (“FLAM”), a paramilitary organization for people of

West African descent living in Mauritania.      Tensions between FLAM and the government

intensified in April 1989 when a border dispute with Senegal resulted in widespread ethnic

violence and the forced migration of tens of thousands of black Mauritanians into Senegal. The

armed struggle between FLAM, backed by the Senegalese government, and the Mauritanian

government continued through April 1992, and even after peace was restored over 25,000 Black

Mauritanian refugees remained in Senegal.

     According to Thioune, when he was ten or eleven years old, he and his family were forced

from their home by white policemen.         The exact date of these events is subject to some

confusion. On his initial asylum application, Thioune stated that his family was expelled in

February 1990. A.R. 174-75. However, later he changed his testimony to reflect that his family

was expelled between May and July 1989. Id. Based on Thioune’s testimony, the details of this

incident are unclear. Upon entering the home, the policemen allegedly beat Thioune’s father

severely before Thioune and his mother fled to hide. A.R. 162. Thioune testified that he did not

actually witness the beating but that he overheard his mother and father speaking about it later.

A.R. 178.   Also, Thioune initially testified that while fleeing his home, he witnessed the

policemen burning everything, which the IJ understood to include the home.            A.R. 213.

However, he later testified that he merely remembers the officers taking belongings from the



                                               -2-
Case No. 16-3426, Thioune v. Sessions


home. A.R. 177-78. When confronted on this point, Thioune explained that he was not sure

what happened to the home but that he recalls seeing smoke as he and his mother fled. A.R. 193.

Thioune and his mother were eventually found by government officers and sent to a refugee

camp in Rosso, where he was allegedly beaten by government agents. A.R. 178. However, even

the details of this incident are uncertain. When asked during his application hearing about the

abuse he suffered, Thioune initially testified that he was beaten and kicked by officers during his

stay at the camp. A.R. 164. However, later at the same hearing, Thioune testified that he had

been burned as well. A.R. 178-79, 193-94. After a couple of weeks, Thioune and his mother

were expelled by government officials and forced into exile in Senegal. A.R. 165. They were

reunited with Thioune’s father in a refugee camp in Senegal before a friend of the family secured

their release and helped them relocate to Dakar. A.R. 165. Thioune testified that two months

after relocating to Dakar, his father succumbed to the injuries he received the day his family was

expelled from their home in Mauritania.1 A.R. 166-67.

                                                          B.

      Over a decade later in the fall of 2000, Thioune illegally entered the United States.2 On

August 20, 2001, Thioune filed an application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”) with the former Immigration and

Naturalization Service. Thioune was first interviewed regarding his application on June 28,

2005, by the Department of Homeland Security, which resulted in the referral of the case to an

Immigration Judge (“IJ”) for de novo review in removal proceedings.                             Thioune conceded



1
  Thioune has consistently testified that his father passed away due to his injuries. However, there is a letter in the
record from a family friend in Mauritania stating that conditions in the country “still prevent[] [Thioune’s father]
from returning back to Mauritania.” A.R. 220.
2
  The exact date of his entry is unclear. Initially, on his application he stated that he entered the United States on a
friend’s passport in September 2000. However, he told the asylum officer in 2005 that he entered in January 2000.
Finally, he testified before the immigration judge that he entered the United States on November 26, 2000.

                                                         -3-
Case No. 16-3426, Thioune v. Sessions


removability but renewed his application for protection from removal. After a number of delays,

Thioune testified in support of his application at a merits hearing on July 21, 2014.        On

November 20, 2014, the IJ denied the Thioune’s application.

     The IJ first noted that Thioune had not shown “by clear and convincing evidence that he

applied for asylum within one year of entering the United States.” A.R. 79. The IJ also

concluded that Thioune provided incredible testimony due to his evasive answers, discrepancies

between Thioune’s written application and his oral testimony, and discrepancies between the

timeline Thioune provided to the asylum officer in 2005 and the timeline he provided to the

immigration officer.   A.R. 77-79.    The IJ then determined that the corroborating evidence

provided by Thioune did not sufficiently rehabilitate Thioune’s testimony or provide

independent evidence that he was persecuted in Mauritania. A.R. 79. Based on this finding, the

IJ decided that Thioune had not met the burden of proof required for asylum. A.R. 80. Further

the IJ determined that because Thioune had not met the lower burden required for asylum, “it

necessarily follows that he has failed to satisfy the more stringent . . . standard required for

withholding of removal.” A.R. 80. Finally, the IJ concluded that Thioune had not provided

sufficient evidence to support relief under CAT. A.R. 80-81.

     The Board of Immigration Appeals (the “BIA”) affirmed the IJ’s findings in an order dated

March 30, 2016. A.R. 2-5. In upholding the IJ’s judgment, the BIA accepted the IJ’s conclusion

that Thioune did not offer credible testimony, determining that it was not clearly erroneous.

A.R. 2-3. The BIA also agreed with the IJ’s finding that Thioune had not provided sufficient

corroborative evidence to either rehabilitate or independently satisfy his claim of past

persecution. A.R. 3-4. Finally, the BIA agreed with the IJ’s conclusion that Thioune had not

met the burden for establishing a well-founded fear of future persecution. A.R. 4.



                                              -4-
Case No. 16-3426, Thioune v. Sessions


                                                 II.

       Thioune has timely petitioned for review of the BIA’s order upholding the decision to

deny Thioune’s application for asylum, withholding of removal, and protection under CAT and

to order Thioune’s removal. 8 U.S.C. § 1252(a)(1) grants this Court jurisdiction over a “final

order of removal” issued by the BIA.

                                                III.

       Where the BIA issues a separate order reviewing an IJ’s decision de novo, we review the

BIA’s decision as the final agency determination. Morgan v. Keisler, 507 F.3d 1053, 1057 (6th

Cir. 2007). However, “[w]here the BIA adopts the IJ’s reasoning, the court reviews the IJ’s

decision directly to determine whether the decision of the BIA should be upheld on appeal.”

Patel v. Gonzales, 470 F.3d 216, 218 (6th Cir. 2006). “Questions of law are reviewed de novo,

but substantial deference is given to the BIA’s interpretation of the INA and accompanying

regulations.” Khalili v. Holder, 557 F.3d 429, 435 (6th Cir. 2009). Further, we “review[] both

the immigration judge’s and the BIA’s factual findings under the substantial-evidence standard,”

and must consider these findings “conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary.” Id. (quoting 8 U.S.C. § 1252(b)(4)(B)).

       Thioune has requested asylum relief under 8 U.S.C. § 1158(b)(1) of the Immigration and

Nationality Act (“INA”). The statute requires that the applicant bear the burden of establishing

his status as a refugee, meaning that “race, religion, nationality, membership in a particular social

group, or political opinion was or will be at least one central reason for persecuting the

applicant.”   8 U.S.C. § 1158(b)(1)(B)(i).      The applicant may sustain his burden without

corroboration, but only where the applicant satisfies the factfinder “that the applicant’s testimony

is credible.” 8 U.S.C. § 1158(b)(1)(B)(ii). Thus, the “credibility determination forms the initial



                                                -5-
Case No. 16-3426, Thioune v. Sessions


consideration in an IJ’s asylum claims analysis.” Mapouya v. Gonzales, 487 F.3d 396, 406 (6th

Cir. 2007).   In assessing credibility, the factfinder may base his determination on “the

consistency between the applicant’s or witness’s written and oral statements (whenever made

and whether or not under oath, and considering the circumstances under which the statements

were made).” 8 U.S.C. § 1158(b)(1)(B)(iii). As this is a pre-REAL ID case, “an adverse

credibility finding must be based on issues that go to the heart of the applicant’s claim.”

Mapouya, 487 F.3d at 406-07 (citation omitted). Further, “speculation and conjecture cannot

form the basis of an adverse credibility finding, which must instead be based on substantial

evidence.” Id. at 407. Where the factfinder determines that the applicant’s testimony is not

credible, the applicant must provide corroborating evidence, “unless the applicant does not have

the evidence and cannot reasonably obtain the evidence.” 8 U.S.C. § 1158(b)(1)(B)(ii).

       After deciding whether the applicant is credible, the IJ must then determine whether the

applicant has sufficiently shown that he has or will suffer persecution on account of at least one

of the listed categories. Mapouya, 487 F.3d at 412. An applicant can satisfy that element by

proving “that he or she has suffered past persecution [or] that he or she has a well-founded fear

of future persecution.” Id. A showing of past persecution establishes a rebuttable presumption

of “a well-founded fear of future persecution.” Filipi v. Gonzales, 127 F. App’x 848, 852 (6th

Cir. 2005). “The government may rebut that presumption by showing that conditions in the

petitioner’s country have changed so ‘that the applicant no longer has a well-founded fear of

persecution.’” Id. (quoting 8 C.F.R. § 208.13(b)(1)(i)(A)). In order to satisfy the persecution

element by showing a well-founded fear of future persecution, the fear “must be both

subjectively genuine and objectively reasonable.”        Mapouya, 487 F.3d at 412 (quoting

Mikhailevitch v. INS, 146 F.3d 384, 389 (6th Cir. 1998)). An applicant need not show “that there



                                              -6-
Case No. 16-3426, Thioune v. Sessions


is a reasonable possibility he or she would be singled out individually for persecution,” but rather

may show “that there is a pattern or practice . . . of persecution of a group of persons similarly

situated” rendering “his fear of persecution upon return [to be] reasonable.”                            8 C.F.R.

§ 1208.13(b)(2)(iii).

        Thioune appeals the BIA’s decision on the grounds that both the IJ and the BIA found

him not to be credible without considering his age when he was expelled from Mauritania.3 His

argument is without merit. The IJ and the BIA did consider Thioune’s age at the time his family

was expelled and concluded that his youth did not explain the inconsistencies in Thioune’s

testimony. The IJ and the BIA cited to a number of inconsistences, including the date of the

incident in which Thioune and his family were expelled from their home and the manner in

which the government officers destroyed his family’s property. See A.R. 3, 77-78. The IJ also

considered Thioune’s inconsistent statements regarding the timing of his entry into the United

States, which does not go to the heart of his claim. A.R. 77. However, the inconsistencies

considered by the BIA do, and “where [the] IJ cites inconsistencies going to [the] heart of the

claim, additional citation to immaterial inconsistencies or speculation does not undermine [a]

credibility ruling.” Nabhani v. Holder, 382 F. App’x 487, 490 (6th Cir. 2010) (citing Vasha v.

Gonzales, 410 F.3d 863, 870-72 (6th Cir. 2005)).

        While Thioune now tries to explain away these inconsistencies by pointing to his age at

the time of his alleged persecution, this is not merely an instance of an applicant

misremembering certain immaterial details. Thioune provided several different and yet specific


3
  Thioune also argued on appeal to this Court that the IJ violated his Fifth Amendment right to due process by
aggressively interrogating Thioune during his interview to such a degree that the IJ could no longer be considered a
neutral arbiter of the facts. However, because Thioune did not raise this claim before the BIA, we do not have
jurisdiction to review it. Aguilar-Aguilar v. Lynch, 620 F. App’x 528, 532-33 (6th Cir. 2015) (“[I]n an appeal from
an order of removal, we have jurisdiction to review only those claims as to which the alien has exhausted his
administrative remedies, that is, those claims properly presented to the BIA and considered on their merits.” (citing
Hasan v. Ashcroft, 397 F.3d 417, 419 (6th Cir. 2005))).

                                                       -7-
Case No. 16-3426, Thioune v. Sessions


accounts of the events resulting in his family’s expulsion from Mauritania. He gave differing

accounts for how his family’s property was disposed of, how he was injured during these events,

and when these events took place. Youth may affect the way a person perceives or recalls a

traumatic event, but it cannot explain why Thioune would give multiple different accounts of the

same events. Nor has Thioune provided any Sixth Circuit case law to the contrary. 4 The number

of inconsistencies and their centrality to Thioune’s claim of persecution lead us to conclude that

the BIA’s adverse credibility finding was based in substantial evidence, as no “reasonable

adjudicator would be compelled to conclude to the contrary.” See Khalili, 557 F.3d at 435

(citation omitted).

                                                         IV.

         Petitioner also challenges the BIA’s decision to deny his application for withholding

removal on the grounds that he has shown past persecution and is thus entitled to the

presumption of withholding removal. The burden for a successful application for withholding

removal is even higher than that for asylum. Id. at 435-46 (quoting Liti v. Gonzales, 411 F.3d
631, 640 (6th Cir. 2005)). If a petitioner cannot meet the lower burden for asylum, then he

cannot demonstrate that he is entitled to withholding of removal. Establishing credibility is the


4
  Thioune in large part relies on cases from our sister circuits that do not result in a finding of adverse credibility.
Pet. Br. 13-16. However, for the most part these cases do not address the question presented here, whether youth at
the time of the persecution can mitigate inconsistencies in the petitioner’s testimony. Rather, they consider the
impact of youth on other aspects of the statutory requirements, such as whether the applicant was persecuted
because of one of the named classifications, or whether the applicant was persecuted at all. See e.g., Ordonez-Quino
v. Holder, 760 F.3d 80, 89 (1st Cir. 2014) (finding that youth may prevent an applicant from understanding or
articulating the “exact motivation” of his or her persecution); Mendoza-Pablo v. Holder, 667 F.3d 1308, 1313-14
(9th Cir. 2012) (holding that a child’s age and position in the family must be considered when determining whether
past persecution of other family members may support the applicant’s claim for asylum); Kholyavskiy v. Mukasey,
540 F.3d 555, 571 (7th Cir. 2008) (noting that age “may bear heavily on the question of whether an applicant was
persecuted” (citation omitted)). In most of the cases, cited by Thioune, the IJ determined that the applicant was a
credible witness in the first instance, so that credibility was never presented to or discussed by this Court on appeal.
Only one case cited by Thioune involves the reversal of a credibility determination by this Court. Hernandez-Ortiz
v. Gonzales, 496 F.3d 1042 (9th Cir. 2007). However, in that case, the Ninth Circuit overturned the IJ’s credibility
determination because it relied on inconsistencies that did not go to the heart of the petitioner’s claim. Id. at 1046.
The same cannot be said here.

                                                         -8-
Case No. 16-3426, Thioune v. Sessions


threshold question for proving past persecution, and for the reasons discussed above Thioune has

not made it passed that threshold. Nor has he challenged on appeal the BIA’s finding that he

failed to sufficiently corroborate the specifics of his claims. As a result, Thioune has not met the

evidentiary burden necessary to be granted asylum. Because “an applicant seeking withholding

of removal faces ‘a more stringent burden than what is required on a claim for asylum,’” Khalili,
557 F.3d at 435-46 (quoting Liti, 411 F.3d at 640), it necessarily follows that Thioune has not

met the requisite burden to succeed in an application for withholding of removal.

                                                V.

       Regarding Thioune’s final claim for relief under CAT “[f]acts relevant to credibility

determinations regarding applications for withholding under the [INA] and CAT are reviewed

under the same standard.” Zhao v. Holder, 569 F.3d 238, 249 (6th Cir. 2009). Where a

petitioner “has failed to satisfy the threshold showing of credibility to warrant withholding of

removal under the [INA], it logically follows that he cannot demonstrate that he is entitled to

relief under the CAT.” Id. Thus, Thioune’s claims for relief under CAT must fail as well.

                                                VI.

       In making a finding of adverse credibility, both the IJ and the BIA reference numerous

inconsistencies in Thioune’s testimony that go to the heart of his claim. Nothing in the record

compels us to conclude to the contrary. Thus, we AFFIRM the decision of the BIA and the IJ

denying Thioune’s application for asylum, withholding removal, and relief under CAT.




                                               -9-